DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 13 of copending Application No. 16/492,895 (reference application) in view of Nishida et al. (US 6,596,098).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a wire material for a canted coil spring comprising a core pearlite structure steel wire containing 0.55-0.7 mass% C, 1.35-2.3 mass% Si, 0.3-0.9 mass% Mn, 0.5-1.8% Cr, and 0.05-0.30% V, balance Fe and impurities with a Cu plating thereon.  This is patentably indistinct of claim 1 of the ‘895 application which recites a wire material for a canted coil spring comprising a core 
Nishida teaches a high-fatigue strength steel wire rod with a conductive brass plating (i.e. a copper alloy plating layer) thereon (abstract).  The steel wire has a microstructure of 5-50% upper bainite and the remainder substantially composed of pearlite (Column 3 lines 1-7) (i.e. a wire core with a pearlite structure).  The wire rod comprises a steel composition by mass percentages of C: 0.6-1.3%, Si: 0.1-1.5%, Mn: 0.2-1.5%, Cr: 0.05-1.2%, and V: 0.005-0.1% the balance Fe and unavoidable impurities (Column 2 lines 31-46).  
As the instant application, the ‘895 application, and Nishida are directed toward Cu-alloy plated steel wires with a pearlite core, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘895 application with the Cr and V content taught by Nishida as these are known to suppress strength degradation due to upper bainite generation and delay formation of austenite (Nishida Column 4 lines 23-34) and one would have had a reasonable expectation of success.  The instant compositional ranges and those of the ‘895 application overlap and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘895 application.  
Instant claims 2-5 and 21-23 recite compositions overlapping claim 1 of the ‘895 application and Nishida.  Instant claim 7 is obvious in view of claim 1 of the ‘895 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9, 12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13 of copending Application No. 16/616,360 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a wire material for a canted coil spring comprising a core pearlite structure steel wire containing 0.55-0.7 mass% C, 1.35-2.3 mass% Si, 0.3-0.9 mass% Mn, 0.5-1.8% Cr, and 0.05-0.30% V, balance Fe and impurities with a Cu plating thereon.  This is patentably indistinct of claim 4 of the ‘360 application which recites a canted coil spring comprising a core pearlite structure steel wire containing 0.5-1.0 mass% C, 0.1-2.5 mass% Si, 0.3-0.9 mass% Mn, 0.1-1.8% Cr, and 0.05-0.3% V, etc., balance Fe and impurities with a Cu plating with a crystal size thereon.  The limitations of the instant claims are patentably indistinct from those of the ‘360 application.  Instant claims 2-5 and 21-23 recite compositions overlapping claim 4 of the ‘360 application.  Instant claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a range by mass of V: 0.05-0.3% as an optional limitation.  However, this range is listed verbatim as positively recited in independent claim 1.  Accordingly, it is unclear how the V content can be required and optional simultaneously.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 4-5 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites a Si content not further limiting than claim 1 and claims 4-5 recite contents of C, Si, and Mn not further limiting than claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 6,596,098).
Considering claim 1, Nishida teaches a high-fatigue strength steel wire rod with a conductive brass plating (i.e. a copper alloy plating layer) thereon (abstract).  The steel wire has a microstructure of 5-50% upper bainite and the remainder substantially composed of pearlite (Column 3 lines 1-7) (i.e. a wire core with a pearlite structure).  The wire rod comprises a steel composition by mass percentages of C: 0.6-1.3%, Si: 0.1-1.5%, Mn: 0.2-1.5%, Cr: 0.05-1.2%, and V: 0.005-0.1% the balance Fe and unavoidable impurities (Column 2 lines 31-46).  The recitation of “for a canted coil spring” occurs in the preamble of the claim and lacks sufficient structure to further limit the claim and is therefore considered an intended use of the claimed wire material.  See MPEP 2111.02.  As Nishida teaches a substantially identical wire material as that which is claimed the wire material of Nishida is considered capable of performing the claimed intended use, absent an objective showing.  See MPEP 2112.01.
While not teaching a singular example of the instantly claimed wire material for a canted coil spring, this would have been obvious to one of ordinary skill in the art in view of the teachings of Nishida as this is considered a conventionally known brass plated steel of conventionally known composition and one would have had a reasonable expectation for success.  Further, the composition disclosed by Nishida overlaps the claimed mass percentages and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie
Considering claim 2, Nishida teaches where the steel further comprises by mass percentages of Cr: 0.05-1.2%, and V: 0.005-0.1% (Column 2 lines 31-46) overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 3-5, Nishida teaches where the steel comprises by mass percentages of C: 0.6-1.3%, Si: 0.1-1.5%, Mn: 0.2-1.5% and the balance Fe and unavoidable impurities (Column 2 lines 31-46) overlapping that which is claimed.
Considering claim 7, Nishida teaches where prior to the brass plating the wire is subjected to scale removal (Column 6 lines 33-41) and is considered to therefore be absent oxygen at the interface as claimed.
Considering claim 8, Nishida teaches examples of the tensile strength of the wire being 1.82-2.48 GPa (Table 4) (i.e. 1,820 – 2,480 MPa) overlapping that which is claimed.  See MPEP 2144.05.
Considering claim 11, Nishida teaches generally where the core has a diameter of 0.8-2.8 mm (Column 3 lines 39-51) and examples of the core wire being drawn to a diameter of 1.1-2.7 mm (Column 10 lines 24-38) overlapping that which is claimed.  See MPEP 2144.05.
Considering claim 21, Nishida teaches where the steel further comprises by mass percentages of Cr: 0.05-1.2% (Column 2 lines 31-46) overlapping that which is claimed.  See MPEP 2144.05.


Claims 1-5, 7, 9-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US 2010/0029145 – previously cited) in view of Kuroda et al. (US 6,372,056).
Considering claims 1 and 12¸ Balsells teaches a canted coil spring made from a multi-metallic wire to achieve combinations of desired material characteristics of different metals (abstract) used in industrial equipment, automotive applications, etc. (Paragraph 2).  The spring wire comprises a core of a temperatures resistant metal and a highly conductive outer layer (Paragraph 5).  The core may be a carbon steel wire and the outer layer may be copper, silver, etc. (Paragraph 41) formed by plating (Paragraph 10).  However, Balsells does not teach the claimed steel wire core with pearlite structure.
In a related field of endeavor, Kuroda teaches a spring steel wire with superior workability used in automotive parts (abstract; Column 1 lines 6-11) with a pearlite structure (Column 2 lines 8-12).  The steel composition comprises by mass C: 0.38-0:85%, Si: 0.25-2.10%, Mn: 0.2-1.0%, Cr: 0.65-1.5%, V: 0.05-0.50%, balance Fe and inevitable impurities and the steel wire displays good mechanical properties of tensile strength, etc. and good drawability (Column 4 lines 54-67).
As both Balsells and Kuroda teach steel wires used in automotive applications, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Balsells and to substitute the steel wire core taught by Kuroda as this is considered to be a substitution of one conventionally known steel wire with good mechanical properties, tec. for another and one would have had a reasonable expectation of success.  Further, the composition disclosed by modified Balsells prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2-5 and 21-23, Kuroda teaches where the steel comprises by mass C: 0.38-0:85%, Si: 0.25-2.10%, Mn: 0.2-1.0%, Cr: 0.65-1.5%, V: 0.05-0.50%, Ni: 0.2-0.5%, Mo: 0.1-0.5%, balance Fe overlapping that which is claimed (Column 4 lines 54-67).  See MPEP 2144.05.
Considering claim 7, Balsells is silent regarding the presence of oxygen between the core and coating layer and is considered absent this material, absent an objective showing.
Considering claim 9, Balsells teaches the use of materials having an IACS value of 16% (Paragraph 56).
Considering claims 10-11, Balsells teaches where the diameter of the wire core may be about 0.003-0.050 inches (Paragraphs 92-93) which corresponds to about 0.076-1.27 mm and where the thickness of the coating layer may be 1-50% the wire core cross section (Paragraph 41).  These values overlap and render obvious the instantly claimed ranges.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 17 February 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102(a)(1) in view of Bhagwat and under 35 USC 103 in view of Balsells in view of Nakahara and Kawabe have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s remarks regarding double patenting rejections being held in abeyance are noted and not persuasive.  As outlined above, the pending claims and co-pending applications are obvious in view of one another and rejection is still required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784